Citation Nr: 1205076	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  08-32 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a jaw disorder.  


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from June 2006 to October 2007.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  The Board remanded this matter for additional development in June 2010.  

In February 2010, the Veteran testified during a videoconference hearing before the undersigned.  A transcript of the hearing is associated with the claims file.  
    

FINDING OF FACT

The preponderance of the evidence of record indicates that the Veteran does not have a jaw disorder that relates to service.  


CONCLUSION OF LAW

A jaw disorder was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in August 2008, and by way of information communicated to him in the April 2008 Statement of the Case (SOC) and August 2009 Supplemental SOC (SSOC).  These communications fully addressed the requisite notice elements.  The Board notes that the Veteran was not provided with fully compliant notice prior to the adverse rating decision on appeal.  See Mayfield, supra.  Nevertheless, the Veteran has not been prejudiced as his claim was readjudicated in the November 2011 SSOC. See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Additionally, it appears the Veteran had actual knowledge of the requirements for service connection, because at both hearings before the RO and the Board, the Veteran and his representative provided testimony regarding claims that he has a jaw condition which is related to service.  Additionally, the Veteran was represented by a certified veterans' service organization throughout the claims process.  Accordingly, VA's duty to notify has either has been satisfied or any deficiency has caused no prejudice to the Veteran.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the record indicates that the RO obtained all information relevant to the Veteran's claim.  Moreover, the Veteran underwent VA compensation medical examinations for his claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained relevant records, and has provided adequate examinations to the Veteran.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


The Claim to Service Connection 

The Veteran asserts that he incurred a jaw disorder during service.  The RO denied the Veteran's claim in the November 2007 rating decision on appeal.  For the reasons set forth below, the Board agrees with that decision.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The first line of inquiry for a service connection claim is whether the evidence indicates the existence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of a present disability there can be no valid claim.").

In this matter, the evidence of record is in equipoise on the issue of whether the Veteran has a disorder involving his jaw.  

Certain evidence indicates that the Veteran does not have a jaw disorder.  In a June 2011 VA compensation examination report of record, the examiner noted the Veteran's complaints of jaw pain and clicking.  But the examiner indicated that physical examination of the Veteran's jaw was within normal limits.  The examiner stated that the Veteran's soft and hard tissue were within normal limits, that the Veteran had no trouble speaking or eating, that he had "no functional impairment[,]" that he did not need treatment, that he had little to no alveolar bone loss, that he had normal range of motion, and that he had "very good oral health."  This evidence supports the proposition that the Veteran experiences jaw discomfort, but that he has no diagnosable underlying disorder causing the pain.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.") 

Other evidence indicates the presence of a jaw disorder, however.  In the June 2011 VA report, the examiner conceded that the Veteran had "clicking" involving his temporomandibular joint (TMJ), and that he had "some slight occlusal facets c/w grinding of teeth."  

And the Board has considered the Veteran's statements regarding his claim to a current jaw disorder.  In his statements of record, the Veteran has maintained that he developed a disorder that causes clicking and pain in his jaw.  

VA adjudicators are directed to assess both medical and lay evidence when deciding disability compensation claims.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

The Veteran is certainly competent to attest to what it is he experiences when using his jaw.  As such, his statements that he experiences disorder with his jaw are of probative value.  And combined with the positive findings in the June 2011 examination, his statements suffice to create a reasonable doubt as to whether he has a current disability in his jaw.  

As to whether such a disorder relates to service, however, the Board finds the preponderance of the evidence against the Veteran's claim.  

The Veteran states that he incurred an injury to his jaw during service as the result of wearing a tight chin strap on his helmet.  This may be lay evidence of in-service discomfort in the jaw area.  But it is not probative evidence that a chronic disorder arose from the in-service discomfort.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (an injury occurring in service alone is not enough for a grant of service connection; there must be disability resulting from that condition or injury).  The Veteran is not competent to opine on whether discomfort during service led to a chronic disorder.  Indeed, the disorder he claims is an internal pathology that is beyond his capacity for observation.  Simply put, he cannot provide evidence with regard to whether, or the way in which, an internal disorder such as a musculoskeletal disorder involving the jaw may have developed.  See Woehlaert, supra.  

Moreover, the objective evidence of record does not support the Veteran's contention that he developed a chronic jaw disorder during service.  In September 2007, just prior to his release from active service one month later, the Veteran indicated that he had no disorder involving his mouth or jaw.  Indeed, he indicated "no dental problems" and indicated "no" to inquiries regarding headaches, joint problems, and muscle aches.  

Furthermore, the only medical professional to comment on the Veteran's case offered an opinion that is contrary to the Veteran's claim of service connection.  In the June 2011 VA report of record, the examiner indicated that "[i]t is very unlikely that pt's clinking is a result of his military service."  In support of this conclusion, the examiner indicated a review of the claims file and an examination of the Veteran.  And the examiner supported his opinion with a rationale.  Again, he indicated that the Veteran had no "functional impairment".  And he stated that problems with clicking in the TMJ often develop irrespective of military service.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  

In sum, the Veteran claims that he developed a chronic jaw disability due to the tightness of his helmet's chin strap during service.  However, the preponderance of the evidence of record indicates that the Veteran's current difficulty with pain and clicking in his jaw is unrelated to his service.  The medical evidence indicates that the Veteran left service without a jaw disorder.  And the only medical professional to comment on the Veteran's claim found that his current jaw issues were likely unrelated to service.  As such, a service connection finding is not warranted in this matter.  

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.


ORDER

Entitlement to service connection for a jaw disorder is denied.   



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


